FILED
                             NOT FOR PUBLICATION                               JAN 02 2015

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


R. WAYNE KLEIN,                                    No. 13-35341

               Plaintiff - Appellee,               D.C. No. 4:10-cv-00088-EJL-REB

  v.
                                                   MEMORANDUM*
DOYLE BECK,

               Defendant - Appellant.


                     Appeal from the United States District Court
                               for the District of Idaho
                      Edward J. Lodge, District Judge, Presiding

                      Argued and Submitted December 10, 2014
                                Seattle, Washington

Before: HAWKINS, McKEOWN, and TALLMAN, Circuit Judges.

       After a four-day trial, a jury returned a verdict in favor of Plaintiff-Appellee R.

Wayne Klein (“the Receiver”), finding Defendant-Appellant Doyle Beck (“Beck”)

liable under a theory of unjust enrichment in the amount of $55,000. Beck appeals the

district court’s denial of his motions under Federal Rules of Civil Procedure 50(a),



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
50(b), and 59(e) as well as the overruling of his objection to a jury instruction on

unjust enrichment. We affirm.

      As the parties conceded at oral argument, this appeal turns on one dispositive,

legal issue: does Idaho’s enactment of the Uniform Fraudulent Transfer Act (the

“IUFTA”) displace an equitable claim of unjust enrichment? Although Idaho courts

have yet to address the issue, we agree with the district court’s conclusion that the

IUFTA does not categorically displace the unjust enrichment claim in this case.

      The IUFTA provides that “[u]nless displaced by the provisions of this act, the

principles of law and equity . . . supplement its provisions.” IDAHO CODE ANN. § 55-

919 (2014). Under Idaho law, a statute cannot displace the common law absent clear

implication. Mickelsen v. Broadway Ford, Inc., 280 P.3d 176, 179–80 (Idaho 2012).

Despite its anti-displacement provision, Beck argues that Mickelsen stands for the

proposition that the IUFTA displaces unjust enrichment claims. But, Mickelsen

interpreted a provision of Idaho’s Uniform Commercial Code that expressly set forth

the “rights and remedies for material misrepresentation or fraud” relating to certain

leases. Id. at 180. There, the court found that the statute’s express provision of all

“rights and remedies” for fraud demonstrated a clear intent to displace common law

fraud claims relating to leases that fell under the purview of the statute. Id.




                                           2
      We read Mickelsen to say only that the IUFTA can displace some common law

fraudulent transfer claims, given that the IUFTA defines when transfers are

fraudulent.1 However, it does not follow from Mickelsen that the IUFTA also bars all

equitable claims, especially if those claims do not require any showing of fraud or

misconduct. See Pichon v. Broekemeier, Inc., 702 P.2d 884, 887 (Idaho Ct. App.

1985) (unjust enrichment claim does not require showing of misconduct or

culpability). Our interpretation is consistent with other jurisdictions’ interpretation

of the UFTA.2




      1
         Cf. Cavadi v. DeYeso, 941 N.E.2d 23, 39 (Mass. 2011) (constructive trust
claim predicated on theory of fraudulent transfer governed by UFTA rather than
common law); Moore v. Browning, 50 P.3d 852, 858 (Ariz. Ct. App. 2002) (UFTA
rather than common law governed fraudulent transfer claim such that UFTA statute
of limitations applied).
      2
         See, e.g., Fleet Nat’l Bank v. Valente (In re Valente), 360 F.3d 256, 260–62
(1st Cir. 2004) (Rhode Island’s version of the UFTA did not preclude alternative
equitable claims); Goya Foods, Inc. v. Unanue, 233 F.3d 38, 44–46 (1st Cir. 2000)
(under New York law, constructive trust claim still viable even though plaintiff could
not recover under fraudulent transfer claim); Donell v. Keppers, 835 F. Supp. 2d 871,
879 (S.D. Cal. 2011) (recognizing that “a suit under the UFTA is not the exclusive
remedy by which fraudulent transfers may be attacked, and common law remedies
remain available” (internal quotation marks omitted)); Macedo v. Bosio, 86 Cal. App.
4th 1044, 1048 (2001) (UFTA is cumulative rather than exclusive remedy). But see
United States v. Bame, 721 F.3d 1025, 1030–31 (8th Cir. 2013) (noting that courts
interpreting Minnesota’s enactment of the UFTA have “found that fraudulent transfer
statutes are an adequate legal remedy which displace unjust enrichment claims”).

                                          3
      Even if the IUFTA provides an adequate legal remedy precluding duplicate

recovery under a theory of unjust enrichment, Idaho law permits parties to pursue

legal and equitable claims in the alternative. See Mannos v. Moss, 155 P.3d 1166,

1173 (Idaho 2007). It also permits equitable recovery in the event a legal remedy is

unavailable. See Bates v. Seldin, 203 P.3d 702, 706–07 (Idaho 2009) (noting that

plaintiff could recover under a theory of unjust enrichment where defendant succeeded

on affirmative defense that precluded recovery under breach of contract theory).

Because a properly instructed jury denied recovery under the IUFTA, they were free

to allow equitable relief. See id.; McCann v. McCann, 275 P.3d 824, 833–34 (Idaho

2012).

      AFFIRMED




                                         4